PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/560,206
Filing Date: 4 Sep 2019
Appellant(s): Vaccaro et al.



__________________
James R. Cannon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 22, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 17, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Previously, in response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).    Presently, appellant argues that the proposed modification of the Korczak adapter with Feige collar would eliminate the mounting hole in the base of Korczak, thus, the modification would destroy one of the purposes of the adapter.
In this case, Korczak ‘602 discloses a clip hanger (5 – snap-in) and an adapter (27) having all of the structures as applicant’s adapter, except for two base segments with a gap including features (snap-in).  Furthermore, Korczak ‘602 discloses wherein the bottom base of the adaptor with a mounting hole (9), which is being used to mount on a surface.   As for Feige ‘913 reference, Feige ‘913 discloses a collar with two base segments with a gap including features (snap-in) for engaging the collar on a support plate.  For connection purpose, the Examiner only 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        
Conferees:
{ 2 }
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.